Title: To George Washington from William Livingston, 20 July 1781
From: Livingston, William
To: Washington, George


                  
                     Dear Sir
                     20 July 1781
                  
                  I have received your Excellency’s Favour of the 13th instant, & shall acquaint the horsemen with your Excellency’s Sentiments concerning their offer.
                  Respecting the progress that is made under our late Law for filling up our continental Battalions, I not able to give your Excellency any information, as no returns of the Levies are made to me; but I have reason to believe from the Enquiries I have made that the business goes on very slowly—I have the honour to be with the greatest respect Dear Sir your Excellencys most humble & most obedient Servt
                  
                     Wil: Livingston
                  
               